Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0
AFCP 2.0 filed on December 17th 2021, is acknowledged and application is examined under AFCP 2.0.  
	
Allowability Notice
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1-17 are indicated because:	
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitation of the claimed invention in independent claim 1, such as:
“…a plurality of holders for holding respective optical elements; a positioning device having a holder clamp for clamping and positioning a selected one of the holders such as to position the corresponding optical element in the optical path; 
a magazine having a plurality of accommodation spaces for accommodating the plurality of holders at a rear face of the magazine, the magazine further comprising a front face, opposite to the rear face, which is directed towards the positioning device, wherein the magazine is configured to be displaceable in a virtual XY-plane perpendicular to the positioning axis, and wherein the magazine and the holder clamp are configured to be displaceable with respect to each other in a Z-direction parallel to the positioning axis; 
a magazine XY-actuator for displacing the magazine perpendicular to the positioning axis with respect to the positioning device; 
a magazine Z-actuator for affecting a relative Z-displacement of the magazine and the holder clamp with respect to each other, between a relative distal extreme position and a relative proximal extreme position; 
wherein, when the magazine and the holder clamp are displaced to the relative distal extreme position, the magazine is operative to lift, in the Z direction, a holder from the holder clamp and is displaceable in the XY-direction to select another holder; and 
wherein, when the magazine and the holder clamp are displaced to the relative proximal extreme position, the holder clamp is operative to lift, in the Z direction, the selected holder from an accommodation space of the magazine for accurately positioning the selected holder with respect to the positioning axis…”
as written in the independent claims 1, and applicant’s amendments/arguments have narrowed the limitation and eliminating prior art of records such as BIERMANN, SORG and YAMAZAKI, in a way that BIERMANN, SORG and YAMAZAKI are no longer capable to combine, no longer in the same field of endeavor, and/or no longer are reasonably pertinent to the problem, and claims 2-17 are allowable because they are dependent claims of the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        January 5, 2022
/JOEL M ATTEY/Primary Examiner, Art Unit 3763